


EXHIBIT 10kk.




AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


December , 2015
PERSONAL AND CONFIDENTIAL


«First_Name» «Last_Name»
«Job_Title»
«Company»
«Address»


Dear «First_Name»:


Bristol-Myers Squibb Company (the "Company") considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel. Our Board of Directors (the "Board") recognizes that the
possibility of a change in ownership or control of the Company may result in the
departure or distraction of key personnel to the detriment of the Company and
our stockholders. Therefore, the Board has determined to enter into this
agreement with you (i) to encourage and reinforce your attention and dedication
to your assigned duties without distraction in the face of the disruptive
circumstances that can arise from a possible change in control of the Company,
(ii) to enhance our ability to retain you in those circumstances, and (iii) to
provide you with fair and reasonable protection from the risks of a change in
ownership and control so that you will be in a position to help the Company
complete a transaction that would be beneficial to stockholders.


Accordingly, you and the Company have entered into a Change in Control Agreement
effective through December 31, 2015 (the “Prior CIC Agreement”). As provided for
in Section 9 of the Prior CIC Agreement and for the purpose of eliminating the
provision of any tax gross-ups associated with the cost of excise taxes (as
communicated to you in February 2015), you and the Company agree to amend the
Prior CIC Agreement as set forth in this Amended and Restated Change in Control
Agreement as follows:


1.
Term of Agreement and Protected Period.



(a)
Term of Agreement. This Amended and Restated Agreement (“Agreement”), which
shall replace entirely any prior Change in Control Agreements between you and
the Company, shall be effective as of January 1, 2016, and shall continue in
effect through December 31, 2016, and commencing on January 1, 2017, and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than December 1 of the year preceding the
renewal date, either party to this Agreement has given notice to the other that
the Agreement shall not be extended under this Section l(a); provided, however,
that if a Change in Control or Potential Change in Control (as defined below)
have occurred during the term of this Agreement, this Agreement shall continue
in effect until the later of 36 months beyond the month in which the latest
Change in Control occurred or the next December 31 that is at least 18 months
after the latest occurrence of a Potential Change in Control.



(b)
Protected Period. The "Protected Period" is the period from the time of
occurrence of a Change in Control until the end of the 36th month after the
Change in Control, except that the introductory text to Section 4 provides that
certain events occurring before a Change in Control shall be deemed to have
occurred during the Protected Period.



2.
Change in Control and Potential Change in Control.



(a)
A "Change in Control" shall be deemed to have occurred if, during the term of
this Agreement, on the earliest to occur of the following dates:



(i)
The date any Person (as defined in Section 13(d)(3) of the Securities and
Exchange Act) shall have become the direct or indirect beneficial owner of
thirty percent (30%) or more of the then outstanding common shares of the
Company;







--------------------------------------------------------------------------------




(ii)
The date of consummation of a merger or consolidation of the Company with any
other corporation other than (i) a merger or consolidation which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent at least fifty one percent (51%) of the combined voting
power of the voting securities of the Company or the surviving entity
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company in which
no Person acquires more than fifty percent (50%) of the combined voting power of
the Company's then outstanding securities;



(iii)
The date the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all the Company's assets;



(iv)
The date there shall have been a change in the composition of the Board of
Directors of the Company within a two (2) year period such that a majority of
the Board does not consist of directors who were serving at the beginning of
such period together with directors whose initial nomination for election by the
Company's stockholders or, if earlier, initial appointment to the Board was
approved by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the two (2) year period together with the
directors who were previously so approved.



The foregoing notwithstanding, a Change in Control shall not include any event,
circumstance or transaction resulting from the actions of any entity or group
which is affiliated with you, unless the event, circumstance or transaction is
within six months following a Potential Change in Control which resulted from
the action of an entity or group not affiliated with you. The term "Person" has
the meaning given in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


(b)
A "Potential Change in Control" shall be deemed to have occurred if, during the
term of this Agreement:



(i)
The Company enters into a written agreement, the consummation of which would
result in a Change in Control; or



(ii)
The Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control; or



(iii)
Any Person who is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing I 0% or more of the combined voting power
of the Company's then outstanding securities (except, if the Beneficial Owner is
an institutional investor eligible to file a Schedule 13G in respect of the
Company under Rule 13d-1(b), this threshold shall be 15%), thereafter increases
such Person's beneficial ownership of such securities by 5% or more; or



(iv)
The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



3.
Employee Covenants.



You agree that, subject to the terms and conditions of this Agreement, in the
event of a Potential Change in Control, you will remain in the employ of the
Company or a subsidiary until the date that is six months after the earliest
Potential Change in Control, except your commitment will end upon (i) the
occurrence of a Change in Control, (ii) your Termination by reason of death,
(iii) your Termination by the Company for any reason, or (iv) any other
Termination under which you become entitled to severance and benefits under
Section 4(c) of this Agreement. A "Termination" means your "separation from
service" from the Company and all subsidiaries within the meaning of Treasury
Regulation § l.409A-l (h).






--------------------------------------------------------------------------------




4.
Termination and Resulting Compensation and Benefits.



(a)
In General. This Agreement provides no compensation or benefits in connection
with Terminations which occur at times other than during the Protected Period,
except that, if you are Terminated prior to a Change in Control by the Company
without Cause at the direction of a Person who has entered into an agreement
with the Company the consummation of which will constitute a Change in Control,
or if you Terminate with Good Reason prior to a Change in Control (determined by
treating a Potential Change in Control as a Change in Control in applying the
definition of Good Reason) if the circumstance or event which constitutes Good
Reason occurs at the direction of such Person, and if in each case the Change in
Control occurs within one year after your Termination, then your Termination
shall be deemed to have been during the Protected Period and following a Change
in Control and shall qualify for the compensation and benefits specified in
Section 4(c).



(b)
Termination by the Company for Cause, by You Without Good Reason. or by Reason
of Death. and Failure to Perform Duties Due to Disability. If during the
Protected Period you are Terminated by the Company for Cause, you voluntarily
Terminate without Good Reason, Termination occurs due to your death, or you fail
to perform your duties with the Company as a result of Disability, the Company
will have no obligation to pay any compensation or benefits to you under this
Agreement, but the following obligations will apply:



(i)
In the case of failure to perform your duties due to Disability, you will be
compensated on terms at least as favorable as those of the Company's short-term
and long-term disability plans as in effect immediately prior to the Change in
Control.



(ii)
For any such Termination, you will be paid your salary through the Date of
Termination plus all other compensation and benefits payable through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period, subject to Section 5.
If any annual incentive compensation was potentially earnable by you by
performance in a year that has been completed, and such year was completed at
the date of the Termination but the annual incentive compensation was not yet
determined or not yet paid, the Company will determine the amount payable in
good faith and with no exercise of negative discretion except as is consistent
with the exercise of such negative discretion for other executives of the
Company who have not Terminated (taking into account practice in prior years in
determining such annual incentive awards); provided, however, that this sentence
will not apply in the case of a Termination by the Company for Cause.



(iii)
You will receive other compensation and benefits accrued and owing but not yet
paid at the Date of Termination and any compensation and benefits as may be
provided under the Company's retirement, insurance and other compensation or
benefit plans, programs and arrangements on terms at least as favorable as those
in effect immediately prior to the Change in Control.



(c)
Terminations Triggering Severance Compensation and Benefits. In lieu of any
other severance compensation or benefits to which you may otherwise be entitled
under any plan, program, policy or arrangement of the Company or any subsidiary,
entitlement to which you hereby expressly waive, the Company will pay you the
payments described in this Section 4(c) (the "Severance Payments") upon
Termination during the Protected Period and during the term of this Agreement,
unless such termination is (i) by the Company for Cause, (ii) by reason of
death, (iii) due to your failure to perform your duties with the Company as a
result of Disability, or (iv) by you without Good Reason. The compensation and
benefits provided under this Section 4(c) are as follows:



(i)
The Company will pay you the amounts specified in Section 4(b)(ii).



(ii)
In lieu of any further salary payments to you and in lieu of any severance
benefit otherwise payable to you, the Company will pay you, in the form
specified in Section 5 (a lump sum to the extent permissible), a severance
payment, in cash, equal to 2.99 times the sum of (A) the higher of your annual
base salary in effect immediately prior to the occurrence of the event or
circumstance upon which the Notice of Termination is based or your annual base
salary in effect immediately prior to the Change in Control, and (B) the
aggregate amount of your target annual bonus opportunity for the year in which
the Notice of Termination was given under the annual incentive plan applicable
to you as in effect immediately prior to the occurrence of the





--------------------------------------------------------------------------------




event or circumstances giving rise to the Notice of Termination or, if greater,
your target annual bonus under the applicable plan for the preceding year.


(iii)
The Company will pay to you, in the form specified in Section 5 (a lump sum to
the extent permissible), an amount, in cash, equal to the sum of (A) any
incentive compensation which has been earned, allocated or awarded by you or to
you for a completed calendar year or other measuring period preceding the Date
of Termination but has not yet been paid (this shall not result, however, in
duplication of payments under Section 4(c)(i) and 4(b)(ii)), with any further
service requirement for the vesting of such compensation deemed met as of the
Date of Termination, and (B), in the case of any annual incentive award
contingent upon performance (i.e., a contingency other than continued service),
equal to the pro rata portion of each authorized award or award opportunity for
any performance measurement period that was in effect at the Date of
Termination, calculated as to each such award assuming that any performance goal
or measurement will have been achieved (for the entire performance period) at
the level of the actual results achieved, if available, or if not at the target
level; provided, however, any additional forfeiture conditions in the nature of
a “clawback" contained in any plan or award agreement shall continue to apply to
any payment under clause (A) or (B), and shall be deemed your covenants to be
performed following termination. For purposes of clause (B), the pro rata
portion shall be determined based on the proportion of the performance period
elapsed from the beginning of such period until the Date of Termination, and any
service, vesting or other non-performance requirement relating to such an award,
including a service period that would have extended after the performance
period, will be deemed met; provided, however, that the payment authorized by
Section 4(c)(iii)(B) will be limited if the terms of any award or other
agreement specifically limit the payment under this Agreement (referring clearly
to this Agreement or a predecessor change in control agreement).



(iv)
In the case of restricted stock, restricted stock units, options, stock
appreciation rights ("SARs") and other equity awards, other than
performance-based awards governed by Section 4(c)(iii) above, such awards shall
be deemed fully vested and non-forfeitable (to the extent not previously vested
and non-forfeitable) and restrictions on such awards shall automatically lapse
as of the Date of Termination (subject to Section 5), and options and SARs and
other exercisable awards will be immediately exercisable in full at that date;
provided, however, that (A) the enhanced rights and benefits specified in this
Section 4(c)(iv) will be limited if and to the extent that the terms of any
award or other agreement specifically limit such enhanced rights and benefits
under this Agreement (referring clearly to this Agreement or a predecessor
change in control agreement); (B) if minimum vesting requirements applicable to
any award under the 2007 or 2002 Stock Incentive Plan or other Company plan do
not permit such accelerated vesting, the Company will make a cash payment to you
equal to the fair market value (net of any exercise price) of such award at the
Date of Termination, whereupon such award will be canceled; (C) any additional
forfeiture conditions in the nature of a "clawback" contained in any plan or
award agreement shall continue to apply, and shall apply to any payment under
clause (B), and shall be deemed your covenants to be performed following
termination; and (D) the acceleration of options and SARs and other awards
provided for hereunder is subject to the limitations specified in Section 4(d).



(v)
In addition to the retirement benefits to which you are entitled under the
Bristol­ Myers Squibb Company Retirement Income Plan (the "Retirement Plan") and
the Bristol­ Myers Squibb Company Benefit Equalization Plan relating to the
Retirement Plan (the "BEP"), or any successor plans thereto, the Company will
pay you an additional amount (the "Additional Amount") equal to the excess of:



x.
the actuarial equivalent present value of the retirement pension (determined as
a straight life annuity commencing as of the 1st day of the month coinciding
with or next following either (1) your 65th birthday if your Date of Termination
is on or before such birthday, or (2) your Date of Termination if such date
occurs after your 65th birthday (the “Determination Date”)) which you would have
accrued under the terms of the Retirement Plan and BEP (without regard to any
amendment to the Retirement Plan or BEP made subsequent to a Change in Control
which is adverse to you), determined as if you (A) were fully vested thereunder,
and (B) had accumulated (as of the Date of Termination) 36 additional months of
age and service credit thereunder at your highest annual rate of compensation
(as such term is defined under the BEP) during the 12 months immediately
preceding the Date of Termination (but in no event will you be deemed to have
accumulated additional service credit in excess of the maximums taken into
account under the Retirement Plan and BEP) (the "Additional Age/Service Credit")





--------------------------------------------------------------------------------




over


y.
the actuarial equivalent present value of the vested retirement pension
(determined as a straight life annuity commencing at the Determination Date)
which you had then accrued pursuant to the respective provisions of the
Retirement Plan and BEP (the BEP portion of such retirement pension being the
"Base BEP Benefit").



The Additional Amount will be paid, in the form specified in Section 5 (a lump
sum to the extent permissible), as a cash amount following your Termination in
accordance with Section 5 hereof. If you have not attained age 55 with ten years
of service credit as of the Date of Termination (after taking into account the
Additional Age/Service Credit), you will receive the payments under this Section
4(c)(v) as though you had attained age 55 with ten years of service credit as of
the Date of Termination, and without actuarial reduction to reflect the fact
that you have not attained age 55 with ten years of service as of the Date of
Termination. For purposes of this Section 4(c)(v), "actuarial equivalent" will
be determined using the same methods and assumptions utilized under the
Retirement Plan immediately prior to the Date of Termination.


(vi)
For a 36-month period after the Date of Termination (subject to Section 5), the
Company will arrange to provide you with life and health (including medical and
dental) insurance benefits substantially similar to those which you are
receiving immediately prior to the Notice of Termination (without giving effect
to any reduction in such benefits subsequent to a Change in Control). Benefits
otherwise receivable by you pursuant to this Section 4(c)(vi) will be reduced to
the extent comparable benefits are actually received by or made available to you
without greater cost to you than as provided by the Company during the 36-month
period following your termination of employment (and any such benefits actually
received by you will be reported to the Company by you).



(vii)
Following the 36-month period described in Section 4(c)(vi), you will be
immediately eligible to participate (although you may elect to defer
commencement of such participation to such later date as you will determine) in
the Company's retiree medical plans, whether or not you have satisfied any age
and service requirements then applicable. For purposes of determining the level
of your participation thereunder, you will be deemed to have accumulated 36
months of additional age and service credit; it being understood that if your
age and service credit (as augmented hereunder) do not satisfy the minimum
requirements for eligibility, you will be eligible to participate at the level
requiring the maximum contribution requirement by an eligible retiree.
Notwithstanding the foregoing, in the event that the foregoing retiree benefits
fail to comply with the requirements of Section 409A of the Internal Revenue
Code (“Code”), then in lieu of receiving such benefits, you will be entitled to
receive cash payments from the Company that will equal the Company's cost of
providing those benefits to you. Your first payment in lieu of those retiree
benefits will be made in the first month following cessation of the coverage or
payments in lieu of coverage as provided under Section 4(c)(vi) hereof.



(viii)
In addition to the vested amounts, if any, to which you are entitled under the
Company's Savings and Investment Program, including the Company's Benefit
Equalization Plan for the Savings and Investment Program, as of the Date of
Termination, the Company will pay you a lump sum amount (subject to Section 5)
equal to the value of the unvested portion, if any, of the employer matching
contributions credited to you under the Company's Savings and Investment
Program, including the Company's Benefit Equalization Plan for the Savings and
Investment Program (to the extent such unvested portion is forfeited as a result
of your Termination).



(ix)
The Company will provide you with (including reimbursements to you for)
reasonable outplacement services consistent with past practices of the Company
prior to the Change in Control.







--------------------------------------------------------------------------------




(d)
Excise Tax and Reduction in Payments in Certain Cases.



(i)
If you become entitled to any amounts payable as a result of a Change in Control
(whether or not such amounts are payable pursuant to this Agreement or
otherwise) (the “Parachute Payments”) and any Parachute Payments are subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar
federal, state or local tax that may hereafter be imposed), then, upon
reasonable notification to you and, if you so request, discussions with you and
your advisors, the Parachute Payments shall be reduced (but not below zero) to
the Reduced Amount (as defined below) if and only if reducing the Parachute
Payments under this Agreement will provide you with a greater net amount after
payment of all applicable federal, state, and local taxes, including the Excise
Tax, than you would receive, after payment of all applicable federal, state, and
local taxes, including the Excise Tax, if no such reduction were made. For the
purposes of this Agreement, the “Reduced Amount” shall be an amount, expressed
in present value, which maximizes the aggregate present value of the Parachute
Payments without causing any Parachute Payment to be subject to the Excise Tax,
determined in accordance with Section 280G(d)(4) of the Code. Only Parachute
Payments payable under this Agreement shall be reduced pursuant to this Section
4(d), but this shall be deemed to include acceleration of vesting of equity
awards covered by this Agreement even if such awards separately provide for
acceleration of vesting. No reduction shall be applied to an amount that
constitutes a deferral of compensation under Code Section 409A except for
amounts that have become payable at the time of the reduction.



(ii)
Determinations under this Section 4(d) shall be made by a nationally-recognized
tax counsel or advisors selected by the Company’s independent auditors (serving
immediately prior to the Change in Control) (the “Tax Advisor”). No payment or
benefit shall be treated as potentially subject to the Excise Tax or as a
parachute payment if you have effectively waived in writing, prior to the Date
of Termination (or, if earlier, the date of your actual or constructive receipt
of the payment or benefit), your right to receive such payment or benefit.



(iii)
For purposes of determinations under this Section 4(d), you shall be deemed to
pay federal income taxes at the applicable marginal rate(s) of federal income
taxation (taking into account the loss of itemized deductions) in the calendar
year in which the Excise Tax would apply and state and local income taxes at the
applicable marginal rate(s) of taxation in the state and locality of your
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes (but only to the extent it is practicable for you to itemize deductions).



(e)
Time of Payment. The payments provided for in Sections 4(c)(ii), (iii), (iv),
and (viii) shall be made not later than the fifth day following the Date of
Termination, subject to any requirement for delay of payments and subject to all
other rules under Section 5. If the amount of such payments due on a given
payment date cannot be finally determined on or before that payment date, the
Company shall pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in Section
5(e)(i)) as soon as the amount thereof can be determined but in no event later
than the thirtieth day after the due date for such payment. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, you shall be obligated to repay such excess amount on the
fifth business day after demand by the Company, together with interest at the
rate provided in Section 5(e)(i). At the time that payments are made under this
Section and Section 5, the Company will provide you with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including a summary of any opinions or other advice the
Company received from the Tax Advisor, outside counsel, auditors or consultants.



(f)
Notice. During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.



(g)
Certain Definitions. Except as otherwise indicated in this Agreement, all
definitions in this Section 4(g) shall be applicable during the Protected Period
only.







--------------------------------------------------------------------------------




(i)
Cause. "Cause" for termination by the Company of your employment, during the
Protected Period, shall mean (A) the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by you) for a period of at least 30 consecutive days after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (B) the willful engaging by you in
conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise, or (C) you are convicted of, or have
entered a plea of nolo contendere to, a felony. For purposes of clauses (A) and
(B) of this definition, no act, or failure to act, on your part shall be deemed
"willful" unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your act, or failure to act, was in the best
interest of the Company. The foregoing notwithstanding, you will not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of the resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, you were guilty of conduct set forth above in
this Section 4(g)(i) and specifying the particulars thereof in detail.



(ii)
Date of Termination. "Date of Termination" shall mean the date specified in the
Notice of Termination which, in the case of a Termination by the Company (other
than a Termination for Cause), shall not be less than 30 days from the date such
Notice of Termination is given and, in the case of a Termination by you, shall
not be less than 15 nor more than 60 days from the date such Notice of
Termination is given.



(iii)
Disability. "Disability" shall have the meaning stated in the Company's short-
and long-term disability plans as in effect immediately prior to a Change in
Control.



(iv)
Good Reason. "Good Reason" for Termination of your employment will mean the
occurrence, without your express written consent, of any one of the following
unless such circumstances are fully corrected prior to the Date of Termination:



(A)
the assignment to you of any duties inconsistent with your status as an officer
of the Company or a substantial adverse alteration in the nature or status of
your responsibilities from those in effect immediately prior to the Change in
Control;



(B)
a material reduction by the Company in your annual base salary or target annual
incentive bonus from the levels in effect immediately prior to the Change in
Control or as the same may be increased from time to time;



(C)
the relocation of the principal place of your employment to a location more than
50 miles from the location of such place of employment on the date of this
Agreement; except for required travel on the Company's business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control or, if you have consented to such a relocation, the failure by
the Company to provide you with all of the benefits of the Company's relocation
policy as in operation immediately prior to a Change in Control;



(D)
the failure by the Company to pay to you any material amount or portion of your
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;



(E)
the failure by the Company to continue in effect any compensation or benefit
plan which is material to your compensation and in which you participated
immediately prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control;







--------------------------------------------------------------------------------




(F)
the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company's pension
(including, without limitation, the Company's Retirement Plan, BEP and the
Company's Savings and Investment Program, including the Company's Benefit
Equalization Plan for the Savings and Investment Program), life insurance,
medical, health and accident, or disability plans in which you were
participating at the time of the Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive you of any material fringe benefit enjoyed by you at the
time of the Change in Control, or the failure by the Company to provide you with
the number of paid vacation days to which you are entitled on the basis of years
of service with the Company in accordance with the Company's normal vacation
policy in effect at the time of the Change in Control;



(G)
the failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 9
hereof; or



(H)
any purported termination of your employment that is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 4(g)(iv) hereof
(and, if applicable, the requirements of Section 4(g)(ii) hereof), which
purported termination shall not be effective for purposes of this Agreement.



Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason hereunder.
Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall not constitute Good Reason (i) if you do
not provide notice to the Company of the circumstances constituting Good Reason
within 90 days after you first become aware of such event and at least 30 days
before your Termination for Good Reason, or (ii) if Notice of Termination is not
timely provided to the Company by you within 120 days of the date that you first
become aware (or reasonably should have become aware) of the occurrence of such
event (any such Notice must specify a Date of Termination not more than 90 days
after the Notice is provided to the Company).


(v)
Notice of Termination. "Notice of Termination" shall mean notice indicating the
specific termination provision in this Agreement relied upon and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.



(h)
Dispute Concerning Termination. If within 15 days after any Notice of
Termination is given, or, if later, prior to the Date of Termination stated in
such Notice, the party receiving such Notice notifies the other party that a
dispute exists concerning the Termination, the Date of Termination shall be the
date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of a court of
competent jurisdiction (which is no longer appealable); provided, however, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. In case of such a dispute,
the Company shall continue to pay you the full compensation in effect when the
Notice giving rise to the dispute was given (including salary) or, if greater,
the full compensation in effect immediately prior to the Change in Control, and
continue you as a participant, on a basis at least as favorable to you as in
effect immediately prior to the Change in Control, in all compensation, benefit
and insurance plans in which you were participating when such Notice was given,
until the dispute is finally resolved. Amounts paid under this Section 4(h) are
in addition to all other amounts due under this Agreement but without
duplication under Section 4(b) or 4(c)(i) hereof, and shall not be offset
against or reduce any other amounts due under this Agreement.



5.
Special Rules for Compliance with Code Section 409A. This Section 5 serves to
ensure compliance with applicable requirements of Section 409A of the Code.
Certain provisions of this Section 5 modify other provisions of this Agreement.
If the terms of this Section 5 conflict with other terms of the Agreement, the
terms of this Section 5 control.



(a)
Timing of Certain Payments. Payments and benefits specified under this Agreement
shall be paid at the times specified as follows:







--------------------------------------------------------------------------------




(i)
Accrued Payments at Termination. Sections 4(b)(ii) and 4(c)(i) of this Agreement
require payment of amounts accrued at the date of your Termination. Unless the
amount is payable under an applicable plan, program or arrangement on explicit
terms providing for a delay in payment after Termination, compliant with Code
Section 409A, these amounts shall be payable at the date the amounts otherwise
would have been payable under the applicable plans, programs and arrangements
but in no event more than 60 days after your Termination of employment.



(ii)
Performance-Based Payments. In the case of payments under Sections 4(b)(ii),
4(c)(i) and 4(c)(iii)(A) as incentive compensation for performance in a year
completed before the year of your Termination, the payment shall be made at the
earliest of the date specified under the applicable Plan or five days after your
Date of Termination, subject to any applicable requirement under Section 5(d) or
5(e)(vi); provided that the rule under Section 5(c)(iii) shall apply.



(iii)
Certain Benefits. With respect to benefits provided under Section 4(c)(vi) (life
and health insurance benefits and perquisites), Section 4(c)(vii) (retiree
medical benefits), and Section 4(c)(ix) (outplacement services), the provision
of each such benefit (whether provided in kind by the Company, provided by third
parties but to be paid for by the Company, or reimbursed to you by the Company)
in each calendar year shall be deemed a separate payment by the Company, and
each component separately covered by clauses (A)-(E) below shall be deemed a
separate payment. The following payment rules apply to ensure, to the greatest
extent possible, that provision of these benefits does not result in Section
409A penalties to you:



(A)
Payments that are non-taxable to you are intended to be not subject to Section
409A.



(B)
Certain payments, including but not limited to business expense reimbursements
and outplacement services, are excluded from being deemed deferrals of
compensation under Treasury Regulation § l.409A-l(b)(9)(v)(A), (B) and (C); such
payments may be incurred or provided during the period from Termination until
the last day of your second taxable year following the taxable year of your
Termination, provided that reimbursements must be paid no later than the end of
the year following the year the reimbursable expense arose (or any greater or
lesser period applicable to medical expenses under Treasury Regulation §
l.409A-l(b)(9)(v)(B)).



(C)
Certain payments shall be excluded under other applicable provisions of Treasury
Regulation § l .409A-l - A-6 (including Treasury Regulation § l .409A-l (b)(4)
and (10)-(12)).



(D)
Any such payments not covered under the foregoing rules shall be payable as a
reimbursement to you or as an in-kind benefit to you meeting the requirements of
Treasury Regulation § l .409A-3(i)(1)(iv). For this purpose, the amount of any
such payment in any one of your taxable years shall not affect the eligible
amount of a related payment in any other of your taxable years (excluding
medical expenses to the extent provided in Treasury Regulation §
l.409A-3(i)(l)((iv)(B)), and any payment in reimbursement of an eligible expense
shall be made no later than the last day of your taxable year following the
taxable year in which the expense was incurred. Other provisions of this
Agreement and any other company policy notwithstanding, a payment subject to
this clause (D) may not be subject to liquidation or exchange for another
benefit.



(E)
Any payment not excluded from being a deferral of compensation and not otherwise
covered by clauses (A)-(D) above shall nevertheless be payable as a separate
payment under this Agreement.



(iv)
Legal Fees and Related Costs and Expenses. Any legal fees and other costs and
expenses payable by the Company under Section 8 shall be paid within 30 days of
the date the Company receives the bill therefore, and in any event the fees and
other costs and expenses must be paid or reimbursed no later than the end of
your taxable year next following the taxable year in which you incurred the
legal fees or other costs and expenses.



(v)
Other Payments. Any payment or benefit required under this Agreement to be paid
in a lump sum or otherwise to be paid promptly at or following a date or event
shall be paid within five days after the due date, subject to Section 5(b), (c)
and (d) below.





--------------------------------------------------------------------------------




(vi)
No Influence on Year of Payment. In the case of any payment under the Agreement
payable during a specified period of time following a Termination or other
event, if such permitted payment period begins in one calendar year and ends in
a subsequent calendar year, you shall have no right to elect in which year the
payment will be made, and the Company's determination of when to make the
payment shall not be influenced in any way by you.



(b)
Special Rules for Severance Payments. In the case of Severance Payments payable
under Section 4(c)(ii), the following rules will apply:



(i)
Severance Under Other Plans: Separate Payments. If you would be entitled to
participate in the Company's Senior Executive Severance Plan or any other plan
providing for severance payments upon a Termination not for cause and not during
the Protected Period (the "Pre-CiC Plan"), the amount of such severance that
would have been payable if your Termination were not otherwise subject to this
Agreement shall be calculated at the time of your Termination (the " Pre-CiC
Plan Severance"). Each installment payment that would have comprised the Pre-CiC
Plan Severance shall be deemed a separate payment for all purposes, including
for purposes of Section 409A. The portions of the Severance Payment payable
under Section 4(c)(ii) that exceeds the Pre-CiC Plan Severance amount (or the
present value thereof, if such present valuing is required to comply with
Section 409A), including the part attributable to the higher multiple applicable
under Section 4(c)(ii) to base salary as compared to the Pre­ CiC Plan and the
part attributable to including annual bonus in the formula as compared to the
Pre-CiC Plan, will each be deemed to be a separate payment for all purposes,
including for purposes of Section 409A (the "Separate Lump Sums").



(ii)
Severance Payment Timing Rules. The portion of the Severance Payment that shall
be payable as a lump-sum payment within five days after Termination shall equal
(A) the amount of those installments of the Pre-CiC Plan Severance that
constituted short-term deferrals under Treasury Regulation § l.409A-l(b)(4),
plus (B) the maximum amount of the Pre-CiC Plan Severance payable under the
"two-year/two-times" exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-l(b)(9)(iii), plus (C) the Separate Lump Sums
identified in Section 5(b)(i) above (if and to the extent that each amount
qualifies as a short-term deferral under Code Section 409A), plus (D), if the
six-month delay rule in Section 5(d) does not apply, all remaining amounts of
the Severance Payment (except as otherwise provided in Section 5(b)(iii)). Any
other amounts of such Severance Payment (i.e., amounts subject to the six-month
delay rule) shall be paid at the date six months after the date of your
Termination, together with applicable interest, except as otherwise provided in
Section 5(b)(iii).



(iii)
Payments of 409A Deferrals For a Termination Not Within Two Years After a 409A
Change in Control. If either (A) the Change in Control does not involve a
transaction that constitutes a change in the ownership of the Company, a change
in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § l.409A-3(i)(5) (a "409A Change in Control"), or (B) your
Termination triggering payments hereunder did not occur within the two-year
period following a 409A Change in Control (including a termination governed by
the general provision in Section 4(a)), payments under Section 5(b)(ii) other
than those specified in Section 5(b)(ii)(A), (B) and (C) (i.e., payments that
constitute deferrals under Section 409A) must be paid at the times and in the
form applicable to the corresponding Pre-CiC Plan Severance. This provision does
not apply if you would not have been entitled to Pre-CiC Plan Severance under
any circumstances.



(c)
Special Rules for Other Payments. With respect to amounts payable under Sections
4(c)(iii) (incentive and performance awards), 4(c)(iv) (particularly restricted
stock units), 4(c)(v) (Additional Amounts under the Retirement Plan and the
BEP), and 4(c)(viii) (replacement of forfeited matching contributions under the
Savings Plan), the following rules will apply:



(i)
Separate Payments. The amounts payable under each such separate provision of
Sections 4(c)(iii)-(v) and 4(c)(viii) and replacing each amount or installment
under a separately identifiable plan or arrangement shall each be deemed to be a
separate payment for all purposes, including for purposes of Section 409A
(subject to any further designation of separate payments explicitly made in such
separately identifiable plan or arrangement for purposes of Section 409A).





--------------------------------------------------------------------------------




(ii)
Payment Timing Rules. A payment referenced in Section 5(c)(i) shall be payable
as a lump­ sum payment within five days after Termination (subject to Section
5(e)(vi)) if and to the extent that (A) the separate payment constitutes
short-term deferral under Treasury Regulation § l.409A-l (b)(4), (B) the amount
of the separate payment can be paid under the "two-year/two times” exclusion
from being a deferral of compensation under Treasury Regulation §
l.409A-l(b)(9)(iii), after first applying such exclusion under Section 5(b)(ii),
(C) the separate payment is covered by any other applicable exclusion or
exemption under Treasury Regulation § l.409A-l(b)(9) (provided that the
exclusion under subsection (b)(9)(v)(D) shall be used only to the extent not
relied upon for other payments or benefits) and (D), the six­ month delay rule
in Section 5(d) does not apply to the separate payment (except as otherwise
provided in Section 5(c)(iii)). Any other such separate payment (i.e., amounts
subject to the six-month delay rule) shall be paid at the date six months after
the date of your Termination, together with applicable interest, except as
otherwise provided in Section 5(c)(iii). Any delay in payment under the
six-month delay rule shall not limit your rights under this Agreement to not
forfeit a specified item of compensation as a result of your Termination.



(iii)
Payments of 409A Deferrals For a Termination Not Within Two Years After a 409A
Change in Control. If a payment referenced in Section 5(a)(ii) or 5(c)(ii) is a
direct payment or a substitute or replacement for a right to payment (the
"Original Payment Right") that constitutes a deferral of compensation under
Section 409A, and if either (A) the Change in Control does not involve a 409A
Change in Control, or (B) your Termination triggering payments hereunder did not
occur within the two-year period following a 409A Change in Control (including a
termination governed by the general provision of Section 4(a)), then such
payments (including the payments under Section 5(c)(ii) other than those
specified in Section 5(c)(ii)(A), (B) and (C)) (i.e., payments that constitute
deferrals under Section 409A) must be paid at the times and in the form
applicable to a separation from service under the terms of the Original Payment
Right, subject to Section 5(d) and Section 5(e)(vi). If in no circumstances was
such payment payable upon a separation from service under the Original Payment
Right, then this Section 5(c)(iii) shall not apply.



(d)
Six-Month Delay Rule.



(i)
General Rule. The six-month delay rule will apply to certain payments and
benefits under this Agreement if all of the following conditions are met:



(A)
You are a "key employee" (as defined in Code Section 416(i) without regard to
paragraph (5) thereof) for the year in which the Termination occurs. The Company
will determine status of "key employees" annually, under administrative
procedures applicable to all Section 409A plans and arrangements and applied in
accordance with Treasury Regulation §1.409A-l(i).



(B)
The Company's stock is publicly traded on an established securities market or
otherwise.



(C)
The payment or benefit in question is a deferral of compensation and not
excepted, exempted or excluded from being such by the short-term deferral rule,
or the "two­ years/two-times" rule in Treasury Regulation § 1.409A-l(b)(9)(iii),
or any other exception, exemption or exclusion; provided, however, that the
exclusion under Treasury Regulation §l.409A-l(b)(9)(v)(D) shall apply only if
and to the extent that it is not necessary to apply to any other payment or
benefit payable within six months after your Termination.



(ii)
Effect of Rule. If it applies, the six-month delay rule will delay a payment or
benefit which otherwise would be payable under this Agreement within six months
after your separation from service.



(A)
Any delayed payment or benefit shall be paid on the date six months after your
separation from service.



(B)
During the six-month delay period, accelerated payment will occur in the event
of your death but not for any other reason (including no acceleration upon a
Change in Control), except for accelerations expressly permitted under Treasury
Regulation § l.409A-1-A-6.



(C)
Any payment that is not triggered by a Termination, or is triggered by a
Termination but would be made more than six months after the Termination
(without applying this six­ month delay rule), shall be unaffected by the
six-month delay rule.





--------------------------------------------------------------------------------




(iii)
Limit to Application of Six-Month Delay Rule. If the terms of this Agreement or
other plan or arrangement or document relating to this Agreement or payments
hereunder impose this six-month delay rule in circumstances in which it is not
required for compliance with Section 409A, those terms shall not be given
effect.



(e)
Other Provisions.



(i)
Interest on Delayed Payments. If any payment is delayed by application of the
six-month delay rule under Section 5(d) or a delay resulting from the
application of Section 5(b)(iii) or 5(c)(iii), interest will accrue on such
unpaid amount at a rate equal to the short-term applicable federal rate (with
semiannual compounding) established by the Internal Revenue Service under
Section 1274(b)(2)(B) of the Code and in effect at the date the amount would
have been paid but for the six-month delay rule hereunder.



(ii)
Good Reason. The definition of "Good Reason" in Section 4(g)(iv) of the
Agreement has been modified to qualify as an “involuntary separation" within the
meaning of Treasury Regulation § l.409A-l (n)(2)(i), and shall be so construed
and interpreted.



(iii)
Non-transferability. No right to any payment or benefit under this Agreement
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by your creditors or of any of
your beneficiaries.



(iv)
No Acceleration. The timing of payments and benefits under the Agreement may not
be accelerated to occur before the time specified for payment hereunder, except
to the extent permitted under Treasury Regulation § l.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without you incurring a tax penalty.



(v)
The timing of any payment under Section 4(b)(i) (relating to Disability) will be
the same as would have been the case under the relevant short-term or long-term
disability plan.



(vi)
If you are obligated hereunder to execute a release, non-competition, or other
agreement as a condition to receipt of a payment hereunder, the Company will
supply to you a form of such release or other document not later than the date
of your Termination, which must be returned within the time period required by
law and must not be revoked by you within the applicable time period in order
for you to satisfy any such condition. If any amount payable during a fixed
period following your Termination is subject to such a requirement and the fixed
period would begin in one year and end in the next, the Company, in determining
the time of payment of any such amount, will not be influenced by the timing of
any action by you including execution of such a release or other document and
expiration of any revocation period. In particular, the Company will be entitled
in its discretion to deposit any payment hereunder in escrow during either year
comprising such fixed period, so that such deposited amount is constructively
received and taxable income to you upon deposit but with distribution from such
escrow remaining subject to your execution and non-revocation of such release or
other document.



6.
Mitigation. Except as provided in Section 4(c)(vi) hereof, you shall not be
required to mitigate the amount of payments or benefits provided for under this
Agreement by seeking other employment or otherwise, nor shall the amount of
payment or benefit provided for under this Agreement be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise.



7.
Noncompetition and Related Covenants. In consideration for the payments and
benefits provided by the Company under this Agreement, you shall execute,
concurrent with the execution of this Agreement, a noncompetition agreement with
the Company in the form attached to this Agreement as Exhibit A, which agreement
provides that, for a one-year period following your termination of employment
with the Company or any of its subsidiaries or affiliates, you will not engage
in any competitive activity with the Company or any of its subsidiaries or
affiliates. In addition, if you receive any payment or benefit pursuant to
Section 4(c)(iv), the forfeiture conditions in the nature of a "clawback"
applicable to the award or the related payment or benefit shall become covenants
to be performed following termination. A portion of the payments and benefits
under Section 4(c) shall be deemed compensation for your performance of the
covenants referred to in this Section 7.





--------------------------------------------------------------------------------




8.
Costs of Proceedings. The Company shall pay all costs and expenses, including
all reasonable attorneys' fees and disbursements, of the Company and, at least
monthly, you in connection with any legal proceedings, whether or not instituted
by the Company or you, relating to the interpretation or enforcement of any
provision of this Agreement; provided that if you instituted the proceeding and
a finding (no longer subject to appeal) is entered that you instituted the
proceeding in bad faith, you shall pay all of your costs and expenses, including
attorneys' fees and disbursements and reimburse the Company for any and all
attorneys' fees and disbursements the Company had paid on your behalf. The
Company shall pay prejudgment interest on any money judgment obtained by you as
a result of such proceeding, calculated at the prime rate of The Chase Manhattan
Bank as in effect from time to time from the date that payment should have been
made to you under this Agreement.



9.
Miscellaneous.



(a)
Successors. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.



(b)
Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.



(c)
Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when (i)
personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.



(d)
Modifications. Except as otherwise set forth in this Agreement, no provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be designated by the Board. The Company may amend this Agreement
without your written consent if such amendment would not materially and
adversely affect your rights under this Agreement. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.



(e)
Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.



(f)
Tax Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.



(g)
Surviving Obligations. The obligations of the Company and your obligations under
this Agreement shall survive the expiration of this Agreement to the extent
necessary to give effect to this Agreement.



(h)
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.



(i)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.





--------------------------------------------------------------------------------




(j)
Entire Agreement. This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and during the term of
this Agreement supersedes the provisions of all prior agreements (including any
prior Change in Control Agreement between the parties), promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof with
respect to the subject matter contained herein. No agreements or
representations, oral or otherwise, expressed or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement (together with other written plans and agreements to
which you and the Company are parties and remain bound).





 
BRISTOL-MYERS SQUIBB COMPANY
 
 
 
 
By
 
 
[Name]
 
[Title]







